 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.1 Filed 05/25/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DEBRA WENDT,

       Plaintiff,
                                                 Case No. 21-cv-
-vs-
                                                 Hon.
ASCENSION GENESYS HOSPITAL,
a Domestic Non-Profit Corporation,

       Defendant.

Barry S. Fagan (P34275)
Ryan O. Rosenberg (P84530)
FAGAN MCMANUS, P.C.
Attorneys for Plaintiff
25892 Woodward Avenue
Royal Oak, MI 48067-0910
(248) 542-6300
bfagan@faganlawpc.com
rrosenberg@faganlawpc.com

                      COMPLAINT AND JURY DEMAND

                There is no other pending or resolved civil action
                  arising out of the transaction or occurrence
                            alleged in the Complaint.

       NOW COMES Plaintiff, DEBRA WENDT, by and through her

attorneys, FAGAN MCMANUS, P.C., and for her cause of action against the

Defendant, states as follows:

                      JURISDICTIONAL ALLEGATIONS

       1.     Plaintiff, DEBRA WENDT (hereinafter “Plaintiff” or “Wendt”) is an
                                        1
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.2 Filed 05/25/21 Page 2 of 11




individual residing in the City of Grand Blanc, County of Genesee, State of

Michigan.

     2.     Defendant, ASCENSION GENESYS HOSPITAL (hereinafter

“Defendant” or “Ascension Genesys”) is a Domestic Non-Profit Corporation

and operates a hospital in the City of Grand Blanc, County of Genesee, State

of Michigan.

     3.     At all relevant times, Plaintiff was employed by Defendant,

working in the City of Grand Blanc, County of Genesee, State of Michigan.

     4.     The amount in controversy is in excess of $75,000.00, exclusive

of interest, costs, attorney fees, and punitive damages.

     5.     This Court has jurisdiction pursuant to 28 U.S.C. §1331 (federal

question) and 28 U.S.C. §1367 (supplemental).

                        GENERAL ALLEGATIONS

     6.     In November 2010, Wendt commenced her employment with

Genesys Regional Medical Center (“Genesys”).

     7.     Wendt, a female, was employed as an Ultrasound Technologist

in the Radiology Department.

     8.     On December 15, 2016, Wendt married her spouse, who also is

a female.

     9.     In 2018, Genesys merged with Ascension Health to form


                                     2
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.3 Filed 05/25/21 Page 3 of 11




Defendant Ascension Genesys.

     10.     After the merger, Wendt began reporting to new management.

     11.     The new management became aware of Wendt’s sexual

orientation when Wendt added her spouse to her medical insurance.

     12.     Subsequently, management began targeting Wendt with unfair

and unwarranted disciplines, write-ups, and suspensions.

     13.     These write-ups were issued to Wendt on March 19, 2019, June

14, 2019, and November 18, 2019.

     14.     During her nine prior years of employment, Wendt had a spotless

reputation and was a valued worker. She had no previous verbal or written

disciplines and no write ups.

     15.     Under the new management, Wendt was singled out and treated

differently than her comparable Ultrasound Technologists.

     16.     Wendt was further treated differently compared to other

Ultrasound    Technologists     in   her       department   regarding   her   2019

departmental performance evaluation.

     17.     In August 2019, Wendt learned that other Ultrasound

Technologists in her department received their 2019 department

performance evaluations.

     18.     After weeks of waiting for her evaluation, Wendt was told that


                                           3
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.4 Filed 05/25/21 Page 4 of 11




she would be given her evaluation by two managers rather than one,

because the two managers both had comments to share with Wendt.

     19.      Wendt brought the issue to Radiology Department Head,

Michelle Newman (“Newman”), asking why she was going to get “special

treatment” in the way management was conducting her evaluation.

     20.      Newman assured Wendt that she would receive a typical

evaluation.

     21.      On August 28, 2019, Wendt was brought into a room by Korina

Pearl (“Pearl”), who was not Wendt’s acting manager.

     22.      Pearl began reading Wendt’s 2019 departmental evaluation

aloud with Newman shouting out additional comments on speaker phone.

The manner in which the evaluation was given to Wendt was insulting and

unprofessional. The evaluation was also unfair and inaccurate.

     23.      On September 23, 2019, Wendt submitted a Professional Work

Environment Complaint regarding her 2019 departmental evaluation and the

unfair treatment Wendt was subjected to by Ascension Genesys’s

management.

     24.      Ascension Genesys failed to take any action in response to

Wendt’s complaint.

     25.      On February 13, 2020, Wendt again made a complaint to


                                     4
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.5 Filed 05/25/21 Page 5 of 11




management, where Wendt stated that her work environment was hostile

and uncomfortable.

      26.   Despite Wendt’s complaint, nothing was done to further address

Wendt’s concerns.

      27.   On February 14, 2020, Wendt was placed on a paid leave of

absence by Ascension Genesys.

      28.   In February 2020, Ascension Genesys instituted an audit of the

patient files managed by Wendt.

      29.   On February 27, 2020, Ascension Genesys terminated Wendt’s

employment, claiming that Wendt improperly accessed patient medical

records without a work-related need.

      30.   The alleged reason for Wendt’s termination was false, as Wendt

did not access patient medical records without a work-related need.

      31.   In addition, Wendt’s co-workers accessed patient medical

records without being reprimanded.

      32.   Wendt filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on or about June 17, 2020,

alleging sex discrimination, based on her sexual orientation, under Title VII

of the Civil Rights Act of 1964, as amended (“Title VII”).

      33.   On May 20, 2021, the EEOC issued a Notice of Right to Sue


                                       5
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.6 Filed 05/25/21 Page 6 of 11




letter regarding her Charge of Discrimination.

                                COUNT I
                          VIOLATION OF TITLE VII

      34.   Wendt incorporates paragraphs 1 through 33 above as if

specifically repeated herein.

      35.   At all times relevant hereto, Defendant was an “employer” and

Plaintiff was an “employee” within the meaning of Title VII of the Civil Rights

Act of 1964, as amended (hereinafter referred to as “Title VII”).

      36.   Title VII prohibits an employer from discriminating against an

employee on the basis of “sex,” which necessarily includes the employee’s

sexual orientation.

      37.   Defendant     violated    Title   VII’s   prohibition   against   sex

discrimination by discriminating against Wendt, subjecting her to a hostile

work environment and taking adverse action toward her because of her

sexual orientation, in the following particulars, including, but not limited to:

            a.    Treating Wendt differently than similarly situated
                  employees after Defendant became aware of Wendt’s
                  sexual orientation, such as unfairly disciplining Wendt,
                  performing an inaccurate, insulting and unprofessional
                  departmental performance evaluation of Wendt, and
                  terminating Wendt’s employment for accessing patient
                  medical records;

            b.    Subjecting Wendt to a hostile work environment;

            c.    Failing to take prompt and appropriate remedial action after
                                        6
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.7 Filed 05/25/21 Page 7 of 11




                  Wendt complained about the discriminatory and harassing
                  conduct;

            d.    Terminating Wendt’s employment;

            e.    Other acts of discrimination to be determined through
                  discovery.

      38.   As a direct and proximate result of Defendant’s discriminatory

conduct toward Wendt, Wendt has suffered and will in the future suffer

damages including, but not limited to:

            a.    Loss of wages and earning potential;

            b.    Loss of employee benefits;

            c.    Loss of promotional opportunities;

            d.    Loss of professional esteem and consequent damage to
                  Wendt’s professional career;

            e.    Embarrassment, humiliation, inconvenience,             mental
                  anguish, indignity, outrage and disappointment;

            f.    Other damages to be determined through discovery.

      39.   The above-referenced discriminatory conduct by Defendant

toward Wendt was malicious and/or engaged in with reckless indifference to

Wendt’s federally protected civil rights and, as a result, Wendt is entitled to

punitive damages.

      40.   Plaintiff also seeks equitable relief, including back-pay, front-pay,

and other equitable relief the Court deems appropriate.


                                       7
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.8 Filed 05/25/21 Page 8 of 11




      WHEREFORE, Wendt prays for Judgment against Defendant, for

whatever amount the Court or Jury determines to be fair, just, and adequate

compensation for the injuries and damages sustained, together with interest,

costs, punitive damages, and attorney fees. Wendt also seeks equitable

relief including back-pay, front-pay, or other equitable relief the Court deems

appropriate.

                            COUNT II
       VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT

      41.   Wendt incorporates paragraphs 1 through 40 above as if

specifically repeated herein.

      42.   At all times relevant hereto, Defendant was an “employer” and

Plaintiff was an “employee” within the meaning of the Elliot-Larsen Civil

Rights Act (hereinafter referred to as the “ELCRA”).

      43.   The ELCRA prohibits an employer from discriminating against an

employee on the basis of “sex,” which necessarily includes the employee’s

sexual orientation.

      44.   Notwithstanding the duties owed to Wendt pursuant to the

ELCRA, Defendant discriminated against Wendt, subjected her to a hostile

work environment, and took adverse action toward her because of her sexual

orientation, including, but not limited to:

            a.     Treating     Wendt    differently   than   similarly   situated
                                        8
 Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.9 Filed 05/25/21 Page 9 of 11




                 employees after Defendant became aware of Wendt’s
                 sexual orientation, such as unfairly disciplining Wendt,
                 performing an inaccurate, insulting and unprofessional
                 departmental performance evaluation of Wendt, and
                 terminating Wendt’s employment for accessing patient
                 medical records;

           b.    Subjecting Wendt to a hostile work environment;

           c.    Failing to take prompt and appropriate remedial action after
                 Wendt complained about the discriminatory and harassing
                 conduct;

           d.    Terminating Wendt’s employment;

           e.    Other acts of discrimination to be determined through
                 discovery.

     45.   As a direct and proximate result of Defendant’s discriminatory

conduct toward Wendt, Wendt has suffered and will in the future suffer

damages including, but not limited to:

           a.    Loss of wages and earning potential;

           b.    Loss of employee benefits;

           c.    Loss of promotional opportunities;

           d.    Loss of professional esteem and consequent damage to
                 Wendt’s professional career;

           e.    Embarrassment, humiliation, inconvenience,          mental
                 anguish, indignity, outrage and disappointment;

           f.    Exemplary damages;

           g.    Other damages to be determined.


                                     9
Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.10 Filed 05/25/21 Page 10 of 11




     46.   Plaintiff also seeks equitable relief, including back-pay, front-pay,

and other equitable relief the Court deems appropriate.

     WHEREFORE, Wendt prays for Judgment against Defendant, in

whatever amount the Court or Jury determines to be fair, just, and adequate

compensation for the injuries and damages sustained, together with interest,

costs, and attorney fees. Wendt also seeks equitable relief including back-

pay, front-pay, or other equitable relief the Court deems appropriate.

                                          Respectfully submitted,

                                          FAGAN MCMANUS, P.C.

                                          By: /s/ Barry S. Fagan
                                             Barry S. Fagan (P34275)
                                             Attorney for Plaintiff
                                             25892 Woodward Avenue
                                             Royal Oak, MI 48067-0910
                                             (248) 542-6300
Dated: May 25, 2021                           bfagan@faganlawpc.com




                                     10
Case 2:21-cv-11219-LVP-KGA ECF No. 1, PageID.11 Filed 05/25/21 Page 11 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DEBRA WENDT,

       Plaintiff,                             Case No. 21-cv-
-vs-
                                              Hon.
ASCENSION GENESYS HOSPITAL,
a Domestic Non-Profit Corporation,

       Defendant.

Barry S. Fagan (P34275)
Ryan O. Rosenberg (P84530)
FAGAN MCMANUS, P.C.
Attorneys for Plaintiff
25892 Woodward Avenue
Royal Oak, MI 48067-0910
(248) 542-6300
bfagan@faganlawpc.com
rrosenberg@faganlawpc.com

                    PLAINTIFF’S DEMAND FOR A JURY TRIAL

       NOW COMES Plaintiff, by and through her attorneys, FAGAN

MCMANUS, P.C., and hereby demands trial by jury on the above matter.

                                         FAGAN MCMANUS, P.C.

                                         By: /s/ Barry S. Fagan
                                            Barry S. Fagan (P34275)
                                            Attorney for Plaintiff
                                            25892 Woodward Avenue
                                            Royal Oak, MI 48067-0910
                                            (248) 542-6300
Dated: May 25, 2021                         bfagan@faganlawpc.com

                                    11
